DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/344823 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1,3,5,6 and 11-15 are objected to because of the following informalities:  
-In claim 1 line 8, “comprises counterbore hole” should be “comprises a counterbore hole”. 
-In claim 3 “or” should appear before “polymers”. 
-In claim 5 line 2, “form” should be “from”, “1.0 in to 10.0” should be “1.0 in to 10.0 in” and in claim 5 line 3, “but” should be “by”. 
-In claim 6 “0.4” should be “0.4 in”. 
-In claim 11 line 3, “of mounting channel slide” should be “of a mounting channel slide”, in claim 11 line 8 “a security mounting bracket” should be “the security mounting bracket”, in claim 11 line 11, “post” should be “posts”, in claim 11 line 13, “threader” should be “threaded”, In claim 11 line 16, “join” should be “joint” and “teach” should be “each”. 
-In claims 12 and 14, “security nut” should be “a security nut”. 
-In claim 13 line 3, “of mounting channel slide” should be “of a mounting channel slide”, in claim 13 line 8 “a security mounting bracket” should be “the security mounting bracket”, in claim 13 line 11, “post” should be “posts”, in claim 13 line 13, “threader” should be “threaded”, In claim 11 lines 15 and 19, “join” should be “joint” and “teach” should be “each”.   
-In claim 15 “vehicle top” should be “a vehicle top” and “ Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the walls of the contoured tunnel being parallel and not perpendicular to the alignment of the posts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 there is no antecedent basis for the term “the second portion”. In claim 2 it is unclear if the claim is meant to recite that the material will not be altered by any heat or pressure exerted by a cross bar and mounted object. It is further unclear what limitations this would place on the material and therefore the device, and what range of pressure and temperature is being considered. In claim 3 it is unclear if the material is meant to be comprised of all the listed possibilities concurrently, or alternatively. In claims 3 and 4 it is unclear what would or would not be considered a “hard metal” or “hard plastic” as no criteria for determining if a material is considered hard or not has been provided. In claim 5 it is unclear what is meant by “from or from about”, as it is unclear how close to the recited ranges a width would have to be, to be considered “from about” the recited ranges. Further in claim 5 it is unclear how the width is to be determined by the width or diameter of the crossbar, and what limitations this places on the claimed bracket device. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “between 0.2 in and 1.0 in”, and the claim also recites “0.3 in and 0.9 in”, or “0.4 and 0.8 in”, both of which is a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In claim 7 it is unclear what is being referenced as “post portions. Further in claim 7 it is unclear if the shared central post is meant to be one of the previously recited “three post portions”. Further in claim 7 the term “optionally” renders the claim indefinite, as it is unclear if the limitations after “optionally” are required by the claim or not. In claim 9 it is unclear how the bracket device is structured and arranged, in particular it is unclear how the walls of the tunnel can be formed and arranged such that the would be parallel and not perpendicular to the alignment of the posts of the security mounting bracket, as none of the disclosed embodiments show such an arrangement.  In claim 11 there is no antecedent basis for the term “the channel” in lines 3 and 4, “the unthreaded and thread shank” in line 5 and “the mounting channel rail” in line 10, as such it is unclear how these elements relate to the claimed method. Further in claim 11 it is unclear what is being referenced as “counterbore bolt entry holes”. It appears this is meant to reference the “counterbore hole bolt entry end” of claim 1. In claim 11 lines 12 and 13 it is unclear which of the two recited bolts is being referenced as “the bolt”. Further in claim 11 it is unclear what steps are being claimed, or what steps are being further limited by the portion reading “wherein a bolted joint(sic) is formed between each(sic) of two security mounting bracket devices and mounting rail.”  In claim 13 there is no antecedent basis for the term “the channel” in lines 3 and 4 and “the unthreaded and thread shank” in line 5. Further in claim 13 it is unclear what is being referenced as “counterbore bolt entry holes”. It appears this is meant to reference the “counterbore hole bolt entry end” of claim 1. In claim 13 line 11 it is unclear of the “two bolts” are the same as the first and second bolts previously recited in the claim. In claims 12 and 13 it is unclear which bolt is being referenced as “the bolt”. Further in claim 13 it is unclear what steps are being claimed, or what steps are being further limited by the portion reading “wherein a bolted joint(sic) is formed between each(sic) of two security mounting bracket devices and mounting rail.” and “wherein a bolted joint(sic) is formed between each(sic) of four security mounting bracket devices and two mounting rail.”. Further in claim 13 lines 17 and 18, it is unclear what is being referenced as “mounting channel guides”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al(US6425509).
[claim 1] Dean teaches a security mounting bracket device for mounting an object to a crossbar(22), the security mounting bracket device comprising, a single piece of molded material(32) having one or more bridge portions(central portion forming 48) each bridge portion positioned between two mounting posts(either side of 48 in figure 3), wherein each mounting post has a top portion and a bottom portion, a counterbore hole(42) centered within each mounting post, spanning the height of each post, wherein a first portion of the counterbore hole comprises a counterbore hole well(receiving 38 in figure 3) positioned in the top portion of the mounting post connected to the bridge portion and wherein the counterbore hole is dimensioned for placement of a suitable nut below the surface of the post, and a second coaxial portion of the counterbore hole comprises a counterbore hole bolt entry end(receiving shaft of bolt 38) positioned in the bottom portion of the mounting post, and wherein the bridge and two mounting posts form a contoured tunnel(48) matching the contour and dimensions of the crossbar. 
[claim 2] wherein the material(plastic, see C2 L29-30) is not altered by ambient heat or pressure exerted by the cross bar and mounted object. 
[claim 3] wherein the material comprises a polymer. 
[claim 4] wherein the material comprises hard plastic. 
[claim 8] wherein the walls(side walls in figure 3) of the contoured tunnel formed by the bridge portion and mounting posts are perpendicular to the alignment of the posts of the security mounting bracket. 
[claim 9] wherein the walls of the contoured tunnel formed by the post are parallel to each other(sides in figure 3), and the upper angled portion of the walls are not perpendicular to the alignment of the posts of the security mounting bracket. 
[claim 10] wherein the walls of the contoured tunnel formed by the post are parallel and form an angle that is less than 90 degrees(upper portion of walls) with the alignment of the posts of the security mounting bracket. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al as applied to claim 1 above.
Dean teaches a bracket device as detailed above where the width of the security mounting bracket device is proportioned such that the security mounting bracket device straddles crossbar and the crossbar forms a contoured fit within the tunnel portion of the mounting bracket device(fig 3), however Dean does not disclose the dimensions of the device, such as the width of the bracket device, or depth of the counterbore hole well. Dean does provide some indication of the relative size of the device, by showing it used with a roof rack and bicycle(see fig 1). It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the device any suitable size depending on the specific application, such as within the ranges listed in the claims, as a matter of obvious design choice, as a change in size is generally considered to be within the skill level of a worker in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al as applied to claim 1 above, and further in view of Kudo(US4487349).
Dean teaches a device as detailed above, with a single bridge portion and two mounting posts. Dean however does not teach the use of a second bridge portion, or three posts portioned with the two bridge portions connected to a shared central post that could include a counterbore hole. Kudo teaches a similar mounting bracket device(15) which utilizes two bridge portions and three post portions to accommodate a second crossbar. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a second bridge portion and third mounting post with the device of Dean such that the bracket could accommodate a second crossbar as taught by Kudo. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 11-15 appear to contain allowable subject matter and would be allowable if amended to overcome the above claim objections, 112 rejections and upon the filing of a Terminal Disclaimer as detailed above. The claims were found to contain allowable subject matter as the prior art does not disclose or render obvious a method of using the bracket device of claim 1, as recited in claims 11 or 13 with the steps of attaching the bracket device to a crossbar and mounting rail using mounting channel slides and bolts as detailed in the claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210062835, US10556546, US9896034, US8136709, US7877922, US20080029563, US20060289577, US20060273122, US6959627, US6789712, US20020125282, US6193252, US5314104, US5181639, US4081118, US3241797, US2784888.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632